DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-22, 29-30 and 43-50 have been canceled, claims 23-28, 31-32 and 34-42 have been amended, and claim 51 has been added by the Applicant in filed claim amendments of 4 April 2019.
Election/Restrictions
Applicant’s election without traverse of the method for mouth model registration of Group I, found in the amended claims 23-32 and 51 in the reply filed on 14 October 2021 is acknowledged.
Claims 33-42 of Group II of the restriction are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 October 2021.
Specification
The amended specification was received on 4 April 2019.  This amended specification is acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 23-28, 31, 32 and 51 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitations "first three-dimensional model" in line 12, the “second three-dimensional model” in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 23, it is described in step (g) an alignment of the first three-dimensional model and the second three-dimensional model, where the claim is not describing where the models are created or are coming from. Furthermore, said three-dimensional models are not understood if they refer to stone models or digital models.
Claim Objections
Claim 23 is objected to because of the following informalities:  
In lines 4 and 5 use the terms “patient’s top jaw” and “patient’s bottom jaw”, but in line 3 uses the term “patient’s jaw”. Even when the Office understands that the first two terms are intrinsically included in the term “patient’s jaw”. It is suggested to maintain the same nomenclature across the claims in order to avoid potential confusion. 
In lines 12 and 14 uses the term “third three-dimensional scan”, but in line 9 uses the term “third three-dimensional oral scan”. Even when the Office understands that both terms refer to the same limitations. It is suggested to use . Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-28, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Presswood et al. (US 20150019176 A1) in view of Schmitt (US 20070190481 A1), in further view of Alotaibi et al. (US 9492256 B1).
Regarding claim 23, Presswood et al. discloses a method for a mouth model registration including:
performing a first three-dimensional oral scan of the patient's top jaw and performing a second three-dimensional oral scan of the patient's bottom jaw (see [0002]). 
Furthermore, Presswood et al. discloses that it is well known in the art the use of an “intraoral 3D scanning system to create a digital 3 D model of the patient’s teeth or dental arch” of the upper and lower dental jaw. The digital 3 D model is mounted in a digital representation of a dental articulator to allow the dentist or dental technician to align the patient’s teeth (see [0002]). Furthermore, the same procedure can be done by using a set of impression trays to make a stone mold of the patient’s teeth or dental arch, to create a digital 3D model in order to align the patient’s teeth digitally (see [0002]).
However, Presswood et al. does not disclose the steps of attaching a scan post to a dental implant in a patient jaw; adjusting a distance of a coronal end of the bite pillar to the apical end of the scan post to a desired bite distance; performing a third three-dimensional oral scan of the patient's top jaw and bottom jaw with the bite pillar and the scan post attached thereto to the patient's jaw at the desired bite distance; and aligning the first three-dimensional model of the top jaw based on the third three-dimensional scan and aligning the second three-dimensional model of the bottom jaw based on the third three-dimensional scan, thereby obtaining a three-dimensional model of both jaws with the desired bite distance.

    PNG
    media_image1.png
    421
    471
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    548
    444
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    624
    432
    media_image3.png
    Greyscale

Schmitt teaches a method for performing a third three-dimensional oral scan of the patient's top jaw and bottom jaw with mounting plates and the mounting plates attached thereto to the patient's jaw at the desired bite distance (see Fig. 4 above and [0044]); and aligning the first three-dimensional model of the top jaw (6) based on the third three-dimensional scan and aligning the second three-dimensional model of the bottom jaw (5) based on the third three-dimensional scan, thereby obtaining a three-dimensional model of both jaws with the desired bite distance (see Fig. 5 above and [0045], where a cast of the upper and lower jaw impressions is created, CT bite plate assembly 10 is placed the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for mouth model registration of Presswood, with the additional step of scanning the upper and lower jaws with the CT bite plate assembly in the patient’s mouth and between the model of Schmitt, in order to further digitally register the relative position of the upper and lower jaws. 
However, Presswood/Schmitt does not disclose the step attaching a scan post to a dental implant in a patient jaw; attaching a bite pillar to the scan post; and adjusting a distance of a coronal end of the bite pillar to the apical end of the scan post to a desired bite distance.
[AltContent: arrow][AltContent: textbox (Bite pillar)][AltContent: textbox (Scan post)][AltContent: arrow][AltContent: ]
    PNG
    media_image4.png
    602
    310
    media_image4.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Bite pillar)][AltContent: arrow][AltContent: textbox (Scan post)][AltContent: arrow][AltContent: textbox (Dental implant)]
    PNG
    media_image5.png
    544
    440
    media_image5.png
    Greyscale

Alotaibi et al. teaches a mouth model registration system including:
attaching a scan post to a dental implant in a patient jaw (see annotated Fig. 4 above)
attaching a bite pillar to the scan post (see annotated Fig. 1 and 4)
adjusting a distance of a coronal end of the bite pillar to the apical end of the scan post to a desired bite distance (see Fig. 4 and col. 2, lines 9-24, line 3, lines 4-39).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the CT bite plate assembly of Presswood/Schmitt, with the scan post and bite pillar attached to a dental implant on the patient’s jaw of Alotaibi, in order to be able to record the orientation and distance between the upper and lower jaws when the patient has dental implants, and that the scan post and bite pillar can be reusable. 
Regarding claim 24
However, Presswood/Schmitt does not disclose that the attaching the scan post to the dental implant and the attaching the bite pillar to the scan post includes attaching a bite pillar already attached to the scan post to the dental implant 
Alotaibi teaches that the bite pillar can be already attached to the scan post for later installation with the dental implant (see the bite pillar already attached to the scan post in Fig. 1, and see the bite pillar already attached to the scan post when on the dental implant in Fig. 4 above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the CT bite plate assembly of Presswood/Schmitt/Alotaibi, with the scan post with bite pillar installed on the dental implant of Alotaibi, in order to be able install the scan post with the bite pillar on the dental implant for later extend the bite pillar to record the distance between the upper and lower jaws.
 Regarding claim 25, Presswood/Schmitt/Alotaibi discloses the claimed invention substantially as claimed, as set forth above for claim 23.
 However, Presswood/Schmitt does not disclose that the adjusting includes adjusting the bite pillar to achieve correct bite closure when the patient's jaw is closed against the patient's other jaw.  
Alotaibi et al. teaches that adjustment of the bite pillar is against the table 48 that represents the occlusal plane (see Fig. 4 above, col. 2, line 30-38 and col. 4, lines 37-43).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the CT bite plate assembly of 
Regarding claim 26, Presswood/Schmitt/Alotaibi discloses the claimed invention substantially as claimed, as set forth above for claim 23.
However, Presswood/Schmitt does not disclose that the adjusting includes iteratively adjusting the bite pillar to achieve correct bite closure.
Alotaibi et al. teaches that the bite pillar includes a screw on the bottom of the sphere (28) that allows for iteratively adjust the height of the bite pillar to be able to contact the table 48 that represents the occlusal plane (see Fig. 4 above, col. 2, line 30-38, and col. 4, lines 37-44). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the CT bite plate assembly of Presswood/Schmitt/Alotaibi, with the iteratively adjusting the scan post and bite pillar attached to a dental implant on the patient’s jaw of Alotaibi, in order to be able to accurately adjust the distance between the upper and lower jaws at the occlusal plane. 
Furthermore, a person skill in the art would see obvious iteratively adjusting the bite pillar of Alotaibi,  if the bite pillar includes a screw (24) to move the sphere (28) up from the coronal area of the dental implant to contact the plate 48 at the occlusal plane, in order for the dental professional can adjust as much as needed so that the sphere (28) contacts the plate (48) in this way reaching the occlusal plane and registering the distance.
Regarding claim 27, Presswood/Schmitt/Alotaibi discloses the claimed invention substantially as claimed, as set forth above for claim 23.
However, Presswood/Schmitt does not disclose that when adjusting includes iteratively adjusting the bite pillar until it is stopped by an object selected from a group consisting of: 
a natural tooth; 
an antagonist bite pillar; 
an object fixed in the patient's mouth.  
However, Presswood/Schmitt does not disclose that the adjusting includes iteratively adjusting the bite pillar to achieve correct bite closure.
Alotaibi et al. teaches that the bite pillar includes a screw on the bottom of the sphere (28) that allows for iteratively adjust the height of the bite pillar to be able to contact the table 48 that represents the occlusal plane, which is fixed in the patient’s mouth (see Fig. 4 above, col. 2, line 30-38, and col. 4, lines 37-44). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the CT bite plate assembly of Presswood/Schmitt/Alotaibi, with the iteratively adjusting the bite pillar of scan post towards the table fixed in the patient’s mouth of Alotaibi, in order to be able to accurately adjust the distance between the upper and lower jaws at the occlusal plane.  
Furthermore, a person skill in the art would see obvious iteratively adjusting the bite pillar of Alotaibi, if the bite pillar includes a screw (24) to move the sphere (28) up from the coronal area of the dental implant to contact the plate 48 at the occlusal plane, in order for the dental professional can adjust as much as needed so that the sphere (28) 
Regarding claim 28, Presswood/Schmitt/Alotaibi discloses the claimed invention substantially as claimed, as set forth above for claim 23.
However, Presswood/Schmitt does not disclose including locking adjustment of the distance.
Alotaibi et al. teaches that the threads of the bite pillar are adjusted to position their contact fittings just in contact with the occlusal table of the second post or base assembly, thereby establishing the occlusal plane of the first posts or bases for the manufacture of prosthetic teeth of proper height (see col. 2, lines 32-38, col. 4, lines 47 – it is taught that “once adjusted, the rigid structure of the various components accurately sets the heights of the contact fittings 28 so that prosthetic teeth of proper height may be manufactured”. It is understood that the distance is maintained as soon as the installer sets the proper height for manufacturing the prosthetic teeth. Therefore, the adjustment of the distance is locked). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the CT bite plate assembly of Presswood/Schmitt/Alotaibi, with locking the adjustment of the distance of Alotaibi, in order accurately manufacture the prosthetic teeth at the proper height towards the occlusal plane.
Regarding claim 31
However, Presswood/Schmitt does not disclose that the attaching the bite pillar and the scan post includes attaching a plurality of bite pillars and corresponding scan posts to a plurality of dental implants in a patient jaw; and the adjusting a distance of a coronal end of the bite pillar to the apical end of the scan post to a desired distance comprises adjusting distances of coronal ends of the bite pillars to apical ends of the plurality of the corresponding scan posts.
 Alotaibi et al. teaches attaching a plurality of bite pillars and corresponding scan posts to a plurality of dental implants in a patient jaw (see annotated Fig. 4 above); and the adjusting a distance of a coronal end of the bite pillar to the apical end of the scan post to a desired distance comprises adjusting distances of coronal ends of the bite pillars to apical ends of the plurality of the corresponding scan posts (see col. 4, lines 37-47)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the CT bite assembly Presswood/Schmitt/Alotaibi, with the plurality of bite pillars and the corresponding can post individually adjusted of Alotaibi, in order to accurately sets the distances for each bite pillar, so that prosthetic teeth for each implant will have the proper height when manufactured. 
 Regarding claim 32, Presswood/Schmitt/Alotaibi discloses the claimed invention substantially as claimed, as set forth above for claim 23.
However, Presswood does not discloses further including using the three-dimensional scan of the patient's jaw to align models of each one of both of the patient's jaws, the models being based, at least in part, on the three-dimensional scan.
Schmitt teaches that the three dimensional scan of the patient’s jaw to align the models of both jaws, the models are based on the three-dimensional scan (see Fig. 6 above and [0045], where a cast of the upper and lower jaw impressions is created, CT bite plate assembly 10 is placed the between both model jaws defining the occlusal orientation and distance between the upper and lower jaws, both jaws with the CT bite plate assembly are CT scanned and recorded the relative position between the upper and lower jaws).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modify the method for mouth model registration of Presswood/Schmitt/Alotaibi, with the patient’s jaw models based on the three-dimensional scan of Schmitt, in order to costume register the relative position of the upper and lower jaws of that particular patient. 
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Presswood et al. (US 20150019176 A1) in view of Schmitt (US 20070190481 A1), in further view of Alotaibi et al. (US 9492256 B1) as applied to claim 23 above, and further in view of Ertl (CA 2794993 A1).
Regarding claim 51, Presswood/Schmitt/Alotaibi discloses the claimed invention substantially as claimed, as set forth above for claim 23.
However, Presswood/Schmitt/Alotaibi does not discloses that the second three-dimensional oral scan is performed with the patient’s mouth closed.
Ertl teaches that in order to determine the centric position of the upper and lower jaws, one should scan the buccal side surface of the teeth of the upper and lower jaws in the terminal occlusion position.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second three-dimensional oral scan of Presswood/Schmitt/Alotaibi, with the lower jaw in the terminal occlusion position with the upper jaw/ mouth closed of Ertl, in order to determine the centric position of the upper and lower jaw. 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772